DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-12, 18 and 20 are pending in the instant invention.  According to the Listing of the Claims, filed October 4, 2021, claims 1, 2, 4, 6, 8 and 18 were amended, claims 13-17 and 19 were cancelled and claim 20 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2018/082504, filed November 26, 2018, which claims priority under 35 U.S.C. § 119(a-d) to EP 17203734.3, filed November 27, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on October 4, 2021, is acknowledged: a) Group I - claims 1-9 and 12; and b) substituted heterocycle of formula (I) - p. 30, Example 1.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 2, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted heterocycles of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 10 and 11, directed to a process for preparing a substituted heterocycle of the formula (I); and (ii) claims 18 and 20, directed to a method for inhibiting amyloid  secretion in a subject…, wherein the method comprises administering… a substituted heterocycle of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on September 23, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 2, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed October 4, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-12, 18 and 20 is contained within.

New Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying: a) the substituted heterocycles of the formula (I); and b) a particular utility for the substituted heterocycles of the formula (I).
	The following title is suggested: SUBSTITUTED PYRROLO[2,3-d]PYRIMIDINES AND CYCLOPENTA[d]PYRIMIDINES AS INHIBITORS OF AMYLOID BETA 42 SECRETION.
	Appropriate correction is required.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;
	X is CH or N; and
	n is 1, 2, or 3.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I-a):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(I-a)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and
	n is 1, 2, or 3.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 2, wherein the compound is selected from the group consisting of:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,
and 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I-b):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(I-b)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and
	n is 1, 2, or 3.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 4, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, and 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I-c):

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

(I-c)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and
	n is 1, 2, or 3.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to claim 6, wherein the compound is selected from the group consisting of:

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, and 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I-d):

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

(I-d)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; and
	n is 1, 2, or 3.

	Appropriate correction is required.


	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 8, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, and 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of formula (I) according to claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;
	X is CH or N; and
	n is 1, 2, or 3;

wherein the process comprises the following steps:

(1)	reacting a compound of formula 2:

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

2
wherein:
	each R1 is independently H or halogen;
	each R2 is independently H or CH3;
	X is CH or N; and
	n is 1, 2, or 3;

with a compound of formula 3:

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

3
wherein:
	R3 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

to afford the compound of formula (I) above; and

(2)	optionally reacting the compound of formula (I) above with an inorganic or organic acid selected from the group consisting of acetic acid, citric acid, formic acid, fumaric acid, hydrochloric acid, maleic acid, methanesulfonic acid, nitric acid, phosphoric acid, succinic acid, sulfuric acid, tartaric acid, and p-toluenesulfonic acid, to afford a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound prepared by the process according to claim 10, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claims 1 and 11 are further independently objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the claims are substantially duplicative, since they are so close in content that they both cover the same thing, despite a slight difference in wording.  Appropriate correction is required.  See 37 CFR 1.75 and MPEP § 706.03(k).

	Claim 12 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and at least one compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
21.	The method of claim 20, wherein the subject has a disease selected from the group consisting of Alzheimer’s disease, cerebral amyloid angiopathy, dementia pugilistica, Down syndrome, hereditary cerebral hemorrhage with amyloidosis-Dutch type, and multi-infarct dementia.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A method for inhibiting amyloid beta secretion in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1 and 12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitation, C, with respect to X, where C is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted heterocycle of the formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted heterocycles of the formula (I), an essential portion of the substituted heterocycles of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heterocycles of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 10 is rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted heterocycle of the formula (I), or a pharmaceutically acceptable salt thereof, as recited in claim 10, is the manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted heterocycle of the formula (I).  The claim fails to explicitly recite a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted heterocycle of the formula (I).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted heterocycle of the formula (I).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted heterocycle of the formula (I), or a pharmaceutically acceptable salt thereof, as recited in claim 10, since the essential manipulative step which results in the preparation of a pharmaceutically acceptable salt of a substituted heterocycle of the formula (I), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 10 recites the limitations, formula 2 and formula 3, where n, R1, R2, R3 and/or X, respectively, are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted heterocycle of the formula 2 and/or formula 3.  Consequently, since incomplete valences are not permitted in the structure of the substituted heterocycles of the formula 2 and/or formula 3, an essential portion of the substituted heterocycles of the formula 2 and/or formula 3 is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted heterocycles of the formula 2 and/or formula 3.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 18 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 18 recites the limitation, The method of claim 20..., in line 1 of the claim.
	Similarly, the inventor or joint inventor should further note that [S]ubject to U.S.C. § 112(e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
	Likewise, the inventor or joint inventor should further note that since The method of claim 20..., fails to contain a reference to a claim previously set forth which contains the method for inhibiting amyloid  secretion in a subject…, wherein the method comprises administering… a substituted heterocycle of the formula (I), as recited in claim 18, and then specify a further limitation thereof, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled New Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed October 4, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624